 LOCAL UNION 7813, UMWLocalUnion No. 7813,UnitedMine Workers ofAmerica;District 20, UnitedMine Workers ofAmerica;UnitedMine Workers of AmericaandAlabama Power Company and Local 833, Interna-tionalBrotherhood of ElectricalWorkers. Case10-CD-237December17, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Alabama Power Company, hereinaft-er called the Employer, alleging a violation of Section8(b)(4)(D) by (1) Local Union No. 7813, (2) District20,and (3) United Mine Workers of America,hereinafter collectively called theMineWorkers.Pursuant to notice, a hearing was held on June 29,1971,atBirmingham, Alabama, before HearingOfficer Robert C. Batson. The Employer, the MineWorkers, and Local 833, International Brotherhoodof Electrical Workers, hereinafter called the ElectricalWorkers, appeared at the hearing and were affordedfull opportunity- to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. The Employer and the Mine Workersfiled briefs with the National Labor Relations Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as ''amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the briefs and the entire record inthis case, the Board makes the following findings:1.THE BUSINESS OF THE COMPANYThe Employer is an Alabama corporation engagedingenerating, transmitting, and sale of electricalpower at its Gorgas, Alabama, plant. During the pastcalendar year, which period is a representative period,the Employer purchased goods valued in excess of$50,000 directly from points located outside the StateofAlabama, and sold goods valued in excess of$250,000 within the State of Alabama. We find,accordingly, that the Employer is engaged in abusiness affecting commerce within the meaning ofSection 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionin this proceeding.II.THELABOR ORGANIZATIONS619The parties stipulated and we find, that the MineWorkers and the ElectricalWorkers are labororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer is an electric public utility. As part ofits business, the Employer operates a steam-electricgenerating plant and a coal mine at Gorgas, Alabama.Raw coal mined in the Gorgas mine is transported toa coal preparation facility where the raw coal iswashed and the rocks and noncoal materials areseparated from the coal. Then the washed coal istransported to the Gorgas steam plant where it is usedin the generating of electricity.From 1941 to 1967, employees represented by theMine Workers transported raw coal from the mine tothe coal preparation facility, a distance of approxi-mately 3 miles, by motor truck. In 1967, the Employerinstalled and began operating an overland conveyorbelt to transport the raw coal from the mine to thecoal preparation facility. Employees represented bythe Mine Workers have operated and maintained thisoverland conveyor belt since it was installed.From 1941 to February 10 or 12, 1971, employeesrepresented by the ElectricalWorkers transportedwashed coal from the coal preparation facility to thesteam plant, a distance of approximately 1 mile, by adiesel-powered rail system.In February 1971, the Employer completed installa-tion of a new overland conveyor belt system, in threesections, to transport the washed coal from the coalpreparation facility to the steam plant. The new beltreplaced and essentially paralleled the diesel-poweredrail system. Driven by electrical motors, the new beltisactivated by a control located inside the steamplant. Two members of the Electrical Workers (whosejobs are not part of the disputed work) operate thecontrols. The new belt is divided into three sections bytwo transfer points located between the coal prepara-tion facility and the steam plant. These transfer pointswere situated to permit changes in direction of thenew belt and also to accommodate load considera-tions. The washed coal is weighed and sampled for usein the steam plant at the first transfer point, locatednearest the steam plant.The contractor who built the new belt for theEmployer-not a party to this proceeding-operatedand maintained the new belt from February untilApril 1971. In April, the Employer assigned twosections of the new belt, starting at the steam plantand extending back to the second transfer point, to194 NLRB No. 112 620DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees represented by the ElectricalWorkers.Employees represented by, the Mine -Workers wereassigned the remaining section of the new belt startingat the second transfer point and extending back to thecoal preparation facility. On May 20, 1971, the MineWorkers began a work stoppage to protest theEmployer's assignmentof the work here in dispute.The work stoppage lasted until May 25, 1971, whenthe Employer filed the charges now before the Board.B.TheWork in DisputeThe work in dispute involves patrolling, reportingbreakdowns, clearing away spilled coal, and mainte-nance of the new overland conveyor belt used totransport coal between the coal preparation facilityand the steam plant.C.Contentions of the PartiesThe Employer has already made an assignment ofthe work here in dispute and at the hearing and in itsbrief argues that the Board sustain the assignment.The Employer contends that the work of moving thecoal from the coal preparation facility to the steamplant has historically been the work of employeesrepresented by the Electrical Workers. Further, theEmployer argues that it is functionally desirable tocontinue this assignment because the belt is drivenfrom a point inside the steam plant where the controlsare handled by employees represented by the Electri-calWorkers. Finally, the Employer argues thatefficiency and economy of operation, and the Employ-er's contract with the Electrical Workers support thisposition. The Electrical Workers stated at the hearingthat it supports the Employer's assignment of thework here in dispute.The Mine Workers contends that its contract withthe Employer provides the basis for its maintainingthe entire overland conveyor belt system, includingthe new belt. The Mine Workers argues that the newbelt is a continuation of the overland conveyor belt ithas operated since 1967 and is part of a contiguousmine-related operation. It further argues that pastpractice supports its position, that is, its memberspresently operate and maintain the overland conveyorbelt used to transport coal from the mine to the coalpreparation facility; therefore, it should be responsi-ble for maintaining the new belt.D.Applicability of the StatuteThe charges herein allege a violation of Section8(b)(4)(D) of the Act. The record shows, and the Mine1International Associationof Machinists, Local No 1743, AFL-CIO (JA. Jones Construction Company),135 NLRB 14022The Mine Workers contract defines its jurisdiction as follows. "AllWorkers concedes, that on or about May 20, 1971, theMine - Workers entered into, a strike, which strikecontinued until approximately May 25, 1971, growingout of theassignmentof work here in dispute. On thebasis of the entire record, we conclude that there isreasonable cause to believe that a violation of Section8(b)(4)(D) . has occurred and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E.TheMerits of the DisputeAs the Board stated inJ.A. Jones ConstructionCompany,1we shall determine the appropriate assign-ment of disputed work in each case presented forresolution under Section 10(k) of the Act only aftertaking into account and balancing all relevant factors.1.ContractsAlthough the Mine Workers contends that thelanguage of its contract with the Employer requiresassignmentof the disputed work to employeesrepresented by it, we find that neither the MineWorkers nor the Electrical Workers contract clearlycovers the disputed work.22.Company practiceThe evidence presented at the hearing shows thatemployees represented by the Mine Workers havetransported coal from the mine to the coal prepara-tion facility since the opening of the mine in 1941.Similarly, employees represented by the ElectricalWorkers have transported coal from the coal prepara-tion facility to the steam plant since 1941. TheEmployer's assignmentalters this historical demarca-tion point, the coal preparation facility, by assigningemployees represented by the Mine Workers a sectionof the territory between the coal preparation facilityand the steam plant. The Electrical Workers did notcontest this partial assignment to employees repre-sented by the Mine Workers. Therefore, we find thatthis factor does not favor either labor organization.3.Skills and work involvedBoth parties introduced evidence which shows thatthey, have experience operating and maintainingconveyor belt systems. The employees represented bythe ElectricalWorkers have operated and maintaineda conveyor belt system inside the steam plant since1954.The employees represented by the Mine.Workers have operated and maintained a conveyorbelt system from the mine to the coal preparationhauling of coal, overburden,mine refuse in or about the mine, includinghauling to screening,crushing,washing, orother preparationfacility,orother contiguous mine-related operation." LOCALUNION 7813, UMWfacility since 1967. Consequently, we find that theoperation and maintenance of a conveyor belt systemis not unique to either party and, therefore, this factordoes not favor either labor organization.4.Employer preferenceThe Employer assigned the work in dispute, andprefers an award, to employees represented by theElectricalWorkers. This factor favors an award toemployees represented by the Electrical Workers.5.Job loss ,The Electrical Workers was shown to have lost onejob as a result of the Employer's change from the useof rail transportation to the overland conveyor belt. Ifthe award were made to the Mine Workers, oneadditional part-time laborer would be affected. Also,the workload of the Electrical Workers maintenancecrew,which currently handles the special mainte-nance problems on the disputed sections of theoverland conveyor belt, would be proportionatelyreduced. Therefore, we find that this factor favors theElectricalWorkers.6.Economy of operationThe Mine Workers testified that if it were awardedthe work in dispute, one additional man would berequired for one shift to patrol the conveyor belt. Atpresent, two men who control the conveyor belt frominside the steam plant and one part-time laborer, allrepresented by the Electrical Workers, perform thework in dispute. The parties stipulated that thepositions of the two men who control the conveyorbelt are not in dispute and that they would not bereplaced even if the Mme Workers were granted theaward.However, the one man the Mine Workerswould require would presumably replace the laborerwho works part time at the work in dispute. Thus, theadditional employee would cost the Employer more ifthis work were awarded to the Mine Workers.ConclusionsIn each case where a factor favored the assignmentof the disputed work to employees represented by oneof the parties, we have found that it favored theassignment of work to employees represented by theElectricalWorkers. Thus, on the record we find no621compelling reason for disturbing the Employer'sassignment of the work to employees represented bythe ElectricalWorkers. Accordingly, we shall deter-mine the existing jurisdictional dispute by sustainingthe Employer's assignment of the work to employeesrepresented by the Electrical Workers. In making this ,determination, we are awarding the work in questionto employees represented by the Electrical Workers,but not to that Union or its members. Our presentdetermination is limited to the particular disputewhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardhereby makes the following determination of dispute:1.Employees employed by the Employer who arerepresented by Local 833, International Brotherhoodof ElectricalWorkers, are entitled to perform thework of maintaining two sections of the new overlandconveyor belt, said sections starting at the steam plantand extending back to the second transfer point, inaccordance with the Employer's assignment of work.Also in accordance with Employer's assignment ofwork, employees employed by the Employer who arerepresented by Local Union No. 7813, District 20,UnitedMine Workers of America, are entitled toperform the work of maintaining one section of thenew overland conveyor belt, said section starting atthe second transfer point and extending back to thecoal preparation facility.2.Local Union No. 7813, District 20, United MineWorkers of America, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to force orrequire Alabama Power Company to assign the workherein assigned to employees represented by theElectrical Workers to employees represented by them.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local Union No.7813, District 20, United Mine Workers of America,shall notify the Regional Director for Region 10, inwriting, whether or not it will refrain from forcing orrequiring Alabama Power Company by means pros-cribed by Section 8(b)(4)(D) of the Act to assign thework awarded above in a manner inconsistent withthe above determination.